Citation Nr: 1302341	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  06-37 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent disabling for migraine headaches.

2.  Entitlement to an increased rating in excess of 10 percent disabling for a left lower extremity disability, to include pes planus and plantar fasciitis (a left foot disability).

3.  Entitlement to an increased rating in excess of 10 percent disabling for a right lower extremity disability, to include pes planus and plantar fasciitis (a right foot disability).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert v. Chisholm, Attorney At Law


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1983 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In his December 2006 substantive appeal, the Veteran requested a Videoconference hearing before the Board.  In a subsequent letter sent to the Veteran in January 2011, the RO informed the Veteran of a Board hearing scheduled in March 2011.  The Veteran failed to appear, did not request to reschedule the hearing, and did not provide good cause for failure to appear for the hearing.  For these reasons, the Board hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2012).

This matter was previously before the Board, and adjudicated in a decision dated in July 2011.  In that decision, the Board denied an increased rating in excess of 30 percent for migraine headaches, an increased rating in excess of 10 percent for pes planus of the left lower extremity, and an increased rating in excess of 10 percent for pes planus of the right lower extremity.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in February 2012, the Court granted a Joint Motion of the Parties for Remand (JMR), which set aside the Board's decision as to these issues and remanded the issues back to the Board for development consistent with the JMR.  The remaining issues adjudicated by the Board in the July 2011 decision are abandoned as they were not appealed to the Court and are not before the Board at this time.

Also, the Court has held that a request for TDIU, either expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of an initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based is already service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board finds that, under the specific facts of this case, the claim for a TDIU is a component of the claim for an increased disability rating for the service-connected migraine headaches, left foot disability, and right foot disability, notwithstanding the prior adjudication of TDIU by the RO.  In this case, the grant of increased disability ratings in this Board decision of 50 percent for migraine headaches, 20 percent for pes planus of the left lower extremity, and 20 percent for pes planus of the right lower extremity, suggests worsening of the service-connected disabilities and a different percentage assumption than was present at the time of the RO's adjudication of TDIU.  As such, after reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  The Veteran, through the representative, submitted additional evidence after the most recent supplemental statement of the case; however, the submission included a waiver of the right to an initial review of such evidence by the RO.  As such, the Board will proceed to consider the case.  See 38 C.F.R. § 20.1304(c) (2012).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.



FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran's migraine headaches have been manifested by completely prostrating and prolonged attacks, averaging up to several times a week and six to eight times per month, that are productive of severe economic inadaptability.  

2.  For the entire increased rating period, the Veteran's left foot disability has been manifested by moderately severe foot injury; it has not been manifested by marked deformity, swelling, callosities, or severe foot injury.

3.  For the entire increased rating period, the Veteran's right foot disability has been manifested by moderately severe foot injury; it has not been manifested by marked deformity, swelling, callosities, or severe foot injury


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating of 50 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8100 (2012).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating of 20 percent, but no higher, for a left foot disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2012).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating of 20 percent, but no higher, for a right foot disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to initial adjudication.  A December 2004 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  Substantially compliant notice was also sent in January 2008 and July 2008, and the claim was last readjudicated in a June 2009 supplemental statement of the case, thereby curing any notice deficiency.  Mayfield, 444 F.3d at 1333.  Moreover, the record reflects that the Veteran has demonstrated her actual knowledge of what was required to substantiate a higher rating in numerous statements through the years.  The record shows that the Veteran was previously represented by a Veterans Service Organization and is currently represented by an attorney.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records, including those utilized by the Social Security Administration (SSA) in a disability administration, have been secured.  The RO arranged for VA examinations in February 2005 and February 2008.  These examinations, taken together, are found to be adequate for rating purposes of the issues.  The examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Increased Rating for Migraine Headaches 

Service connection for headaches was granted by the RO in a May 1991 rating decision that assigned a noncompensable (zero percent) evaluation.  The rating was increased to 10 percent in the March 2005 rating decision that gave rise to this appeal under the provisions of Diagnostic Code 8100 for migraine headaches.  The Veteran submitted a claim for increased rating in September 2004.  

Migraine, with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability will be rated as 50 percent disabling.  Migraine headaches, with characteristic prostrating attacks occurring on an average of once a month of the last several months are rated as 30 percent disabling.  With characteristic prostrating attacks averaging one in two months, over the last several months, a 10 percent rating is warranted.  With less frequent attacks, a noncompensable evaluation is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

On VA examination in February 2005, the Veteran reported that she initially had two to three headaches per week, usually following a heavy workout, and that she currently had headaches several times per week that had increased in severity over those she had during service.  She stated that when she experiences these headaches she usually is unable to perform her usual activities and needs to lie down, and that she took the medications Flexeril and Motrin for pain, with some relief.  The assessment was that the Veteran had a long history of muscle contracture headaches (with vascular and rebound components) that had worsened in severity.  

At a June 2005 private examination, the Veteran reported that the migraine headaches occurred in fifty out of the past ninety days.  She reported that the pain was constant and worsened in the afternoons.  The assessment was migraine headaches with aura.

VA outpatient treatment records dated through June 2008 include a February 2008 report of treatment for complaints of migraine headaches associated with belching, nausea and vomiting.  Motrin had not helped.  These had been occurring daily and she had more headaches in the past two weeks than in the previous four years.  Pain was described as 10 on a scale from 0 to 10.  The assessment was migraine headaches.  There are no further complaints of headaches in the treatment records, which primarily show treatment for low back pain through June 2008.  In a December 2010 Report of Contact, the Veteran indicated that she had headaches "all the time that incapacitates her."

In September 2012, the Veteran submitted a statement and indicated that for the last several years she had up to two migraines per week, six to eight times per month, and that during these migraines she was unable to get out of bed and had to lie in bed for hours, sometimes days, until the symptoms got better.  In October 2012, the Veteran reported to her treating physician that she experienced migraine-type headaches three to four times per week that forced her to retreat into a dark room, which could last 24 hours, and also had other headaches which were constantly present.  The physician also assessed that the Veteran's headaches impacted the ability to work because she is required to spend six to eight days per month in bed due to migraine pain.

The lay and medical evidence of record shows that the frequency of the Veteran's migraine headaches is several times a week, averaging six to eight times per month, which is in excess of the frequency necessary for the 30 percent rating.  These headaches are described as being so incapacitating that the Veteran requires bed rest, is unable to perform usual activities, and is affected in her ability to work.  In addition, she also has multiple episodes of less severe headaches during the month.  With the resolution of reasonable doubt, the Board finds that the frequency of these headaches more nearly approximates the criteria for a 50 percent rating, namely, completely prostrating and prolonged attacks.  As such, a higher disability rating of 50 percent is warranted for the entire rating period.  This represents the maximum rating allowable under the schedular criteria.  38 C.F.R. §§ 4.3, 4.7.  Additionally, the Board finds no other applicable diagnostic codes which would afford the Veteran a higher disability evaluation.  See Schafrath, 1 Vet. App. at 589.

Increased Rating for a Left and Right Foot Disabilities

Service connection for bilateral pes planus was granted by the RO in a May 1991 rating decision that assigned a noncompensable (zero percent) evaluation.  The rating was increased to 10 percent for each lower extremity in the March 2005 rating decision that gave rise to this appeal under the provisions of Code 5276.  The Veteran submitted a claim for increased rating in September 2004.  

The Veteran's left and right foot disability is evaluated as 10 percent disabling, for each extremity, under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate flatfoot, with weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  A 30 percent evaluation is warranted for bilateral pes planus which is severe, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

A 10 percent rating is warranted for moderate foot injury, a 20 percent evaluation is warranted for moderately severe foot injury, and a 30 percent evaluation is warranted for severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

On VA examination in February 2005, the Veteran reported a history of foot pain and flare-ups with prolonged standing and/or walking and workouts, including treatment with orthotics, and occasional swelling, and lack of endurance over the years during workouts.  She stated that the pain would begin within a ten minute period of walking or standing.  She did not report any significant weakness, stiffness, redness, or heat.  She reported no limitation of motion, but impairment on a daily basis regarding the amount of standing and walking that she could achieve.  She reported the use of orthotics since the mid 1980's, that she took Motrin three times per day and Flexural twice per day, and that alleviating factors included rest, elevation of the feet, and use of medications.  She wore arch supports in the athletic shoes that she wore to the examination.  There was no excessive wear noted on the shoes.  She denied any history of surgeries to the feet.  

On examination in February 2005, the Veteran was checked for endurance with heel lifts while standing facing a wall and within five to six lifts she was already having soft tissue discomfort on the plantar aspects.  This showed a decrease in endurance.  Gait showed a slight limp on the left from a recent left knee surgery, but she did not have any foot flap and had a normal rhythm with her gait.  There were no calluses or breakdowns noted on the feet.  Skin was dry and without ulceration.  There were no hammertoes.  The arches were lessened on the supine position.  They were not flattened, but the convexity was minimal and weight bearing on standing showed that the mid-arch showed flattening of the arch on weight bearing.  The arch was flattened and bulging.  There was no pain on manipulation.  Toes were placed in full flexion and extension passively.  There was a generalized vague discomfort, as the toes were placed in full dorsiflexion.  There was tenderness at the medial aspect o the arches bilaterally on the soft tissue.  There was no tenderness of the Achilles tendons, which appeared to be in alignment.  As noted, the longitudinal arch flattened and touched the floor bilaterally the moment the foot touched the floor.  Hallux valgus of the great toes was minimal.  The forefoot and mid foot were in normal alignment.  The foot did have a slight abnormal pronation.  There was some metatatarsalgia, a diffuse ache or discomfort when the toes were placed in dorsiflexion.  Sensation was intact.  While the Veteran reported having swelling occasionally, objective examination revealed no swelling as calf circumference measurement was normal, bilaterally.  X-ray studies confirmed pes planus bilaterally.  The diagnosis was pes planus, moderate to severe with deformities bilaterally on weight bearing and mild bilateral metatarsalgia.  There was an increase in fatigue and endurance by history with a worsening of the pes planus.  

VA outpatient treatment records show that the Veteran was treated for pain of the feet, primarily on the left foot, in 2006 and 2007.  She had attempted to wear a different type of shoe, but was not able to do so without significant left foot pain.  When last evaluated in November 2007, it was noted that an MRI study showed tenosynovitis.  Weakness was noted on a single heel rise on the left.  

The Veteran was afforded another VA examination in February 2008.  At that time, the Veteran's history and complaints were again reviewed and were similar to those expressed in 2005.  On examination, the right foot revealed tenderness, but no painful motion, edema, disturbed circulation, weakness, or atrophy of the musculature.  There was active motion in the metatarsophalangeal joint of the right great toe.  Examination of the left foot also revealed tenderness, with no painful motion, edema, disturbed circulation, weakness or atrophy of the musculature.  There was active range of motion of the metatarsophalangeal joint of the left great toe.  Gait was within normal limits.  There was pes planus present.  There was no valgus present in either foot.  There was no forefoot or midfoot misalignment and no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus or marked pronation of either foot.  Palpation of the feet showed slight tenderness on the right and moderate tenderness on the left.  The Achilles tendons were in good alignment.  There was no pes cavus and no hammertoes noted.  There was no Morton's metatarsalgia, hallux valgus or hallux rigidus.  There was no limitation on walking or standing on examination.  She required arch supports, but no orthopedic or corrective shoes.  Weight bearing X-rays showed mild flattening of the longitudinal arch of each foot.  The diagnosis was pes planus, bilateral feet, that had progressed to plantar fasciitis.  

As noted, for an increased rating in excess of 10 percent, the evidence must demonstrate bilateral pes planus that is manifested by marked deformity, pain on manipulation and use of the feet, indications of swelling on use of the feet, or characteristic callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  After complete review of all of the evidence of record, the Board finds that, except for pain, the evidence has not demonstrated any of these manifestations.  The pain that the Veteran suffers is also one of the criteria for the current 10 percent rating that has been assigned for each foot.  While the treatment records do show that the left foot has worsened and has greater disability than the right, there is no evidence of marked deformity, swelling, or callosities on the left, let alone bilaterally, as required for the 20 percent (unilateral) or 30 percent (bilateral) evaluation.  As such, there is no basis in any of the evidence of record for a rating in excess of the currently assigned 10 percent for each foot under Diagnostic Code 5276.  

However, the Board must also consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 589.  In this regard and specifically addressing the arguments in the JMR, the Board has considered whether each foot should be rated separately under Diagnostic Code 5284, 38 C.F.R. § 4.71a.  Having reviewed the record of evidence, the Board finds that the Veteran's left and right foot disabilities result in pain on rest and pain and fatigue upon standing and walking.  The February 2005 VA examiner assessed the Veteran's bilateral pes planus as moderate to severe with deformities bilaterally on weight bearing and mild bilateral metatarsalgia.  Indeed, in February 2008, the Veteran's bilateral pes planus had progressed to bilateral plantar fasciitis.  

The evidence, overall, shows a progressive worsening of the Veteran's service-connected right and left foot disabilities.  Based on this evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left and right foot disabilities more nearly approximate moderately severe symptomatology, as required for a 20 percent rating for each lower extremity under Diagnostic Code 5284.  The Board finds that the Veteran's left foot disability meets the criteria for a rating of 20 percent, but no greater than 20 percent, for the entire increased rating period, for the left foot disability and right foot disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca.  Here, the Board notes the Veteran's reported impairment of function in occupational settings, such as not being able to stand or walk for prolonged periods, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  The Board finds that the Veteran does have some limitation of motion or function with prolonged use due to pain; however, this is explicitly encompassed in the current 20 percent rating criteria under Diagnostic Code 5276 and has been considered as a symptom or finding when considering the severity of the foot disabilities under Diagnostic Code 5284.  

The Board also finds that the Veteran's left and right foot disabilities are not for any period manifested by symptomatology more nearly approximating that of severe foot injury, as required for a 30 percent disability rating under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  The record contains no evidence that the Veteran's right and left foot disability have resulted in severe symptomatology, though there is some pain with prolonged use.  The pain is already contemplated by the 20 percent rating under Diagnostic Code 5284.  As the preponderance of the evidence is against a rating in excess of 20 percent for either lower extremity, the benefit-of-the-doubt doctrine is not for application for that portion of the appeal.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's migraine headaches directly correspond to the schedular criteria for the 50 percent evaluation, with the resolution of reasonable doubt, and are specifically contemplated in the schedular rating criteria.  The schedular rating criteria provide for ratings based on frequency of headaches, severity of the headaches (prostration and attacks), and consider economic inadaptability.  Similarly, the left and right foot disabilities do not approach the criteria for bilateral pes planus necessary for a 30 percent rating under Diagnostic Code 5276, which criteria provide for rating based on factors such as marked deformity, the accentuation of pain with manipulation and use, swelling on use, and callosities.  The schedular rating criteria at Diagnostic Code 5284 for 30 percent for severe foot injury contemplates broader considerations of factors without limitation when determining whether there is "severe" foot injury.  The schedular rating criteria also incorporates various orthopedic factors that limit motion or function of the foot.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca.  For these reasons, the Board finds that the assigned schedular rating is adequate to rate the Veteran's migraines, left foot disability, and right foot disability, and no referral for an extraschedular rating is required.  

In this regard, entitlement to a TDIU is addressed in the Remand section below; therefore, while TDIU is a form of extraschedular rating (see 38 C.F.R. § 4.16 (2012)), the criteria are distinct from extraschedular rating for individual service-connected disabilities under 38 C.F.R. § 3.321(b). 


ORDER

An increased rating to 50 percent disabling for migraine headaches is granted.

An increased rating to 20 percent disabling for a left foot disability is granted.

An increased rating to 20 percent disabling for a right foot disability is granted.


REMAND

In the decision above, the Board has granted an increased 50 percent disability rating for the Veteran's service-connected migraine headaches, an increased 20 percent disability rating for service-connected left foot disability, and an increased 
20 percent disability rating for service-connected right foot disability.  In light of the increase in the schedular rating, the Veteran meets the percentage requirements of one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 4.16, 4.25 (2012).  As such, the RO should reconsider entitlement to a TDIU.

Accordingly, the issue of TDIU is REMANDED for the following action:

After implementing the Board's decision to grant an increased 50 percent disability rating for service-connected migraine headaches, an increased 20 percent disability rating for service-connected left foot disability, and an increased 20 percent disability rating for service-connected right foot disability, and accomplishing any additional notification and/or development deemed warranted, to include obtaining a medical opinion, the issue of entitlement to a TDIU should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished with an appropriate supplemental statement of the case, and should be afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


